Citation Nr: 0306297	
Decision Date: 04/01/03    Archive Date: 04/10/03

DOCKET NO.  95-09 178A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include a personality disorder, mixed, hysterical, 
hypochondriacal and asthenic type, and polysubstance abuse.



REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran had active military service from January to 
September 1977. 

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) of the Department of Veterans Affairs 
(VA) on appeal from a January 1995 rating determination by 
the Manchester, New Hampshire Regional Office (RO).  This 
case was previously before the Board in October 2001 and 
remanded for additional development and adjudication.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
RO.  

2.  The competent and probative evidence shows that the 
veteran had a personality disorder before, during and after 
active service.  

3.  An acquired psychiatric disorder is not shown to have 
been manifested prior to service.  

4.  Any current acquired psychiatric disability is the result 
of the veteran's abuse of alcohol and drugs.  


CONCLUSIONS OF LAW

1.  The veteran's personality disorder is not a disease or 
disability within the meaning of applicable legislation 
providing VA disability compensation benefits for which 
service connection may be granted.  38 C.F.R. §§ 3.303(c), 
4.9, 4.127 (2002).  

2.  An acquired psychiatric disorder was not incurred in or 
aggravated by service, nor may a psychosis be presumed to 
have been incurred as a result of such service. 38 U.S.C.A. 
§§ 1111, 1112, 1113, 1131, 1137, (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.306, 3.307, 3.309 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act.

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2002).  

The new law and regulations require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
his or her claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  

The record reflects that the veteran and his representative 
were provided with a letter in November 2001, explaining the 
veteran's rights under the VCAA, describing the evidence 
needed to substantiate the claim, and explaining what 
evidence he was responsible for obtaining, and what evidence 
VA would obtain.  

The RO has also obtained all relevant records identified by 
the veteran.  In a report of contact (VA Form 119), dated in 
August 2002, it was noted that several attempts to contact 
the veteran for the purpose of providing him a VA examination 
had failed.  Therefore, the file was forwarded to a VA 
specialist for review and a medical opinion was provided in 
November 2002.  There is no indication that there is 
additional evidence that should or could be obtained prior to 
adjudicating this claim.  

II.  The Law, Facts, and Analysis.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131.  Service connection for certain 
conditions, including a psychosis, may be granted if manifest 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may be granted for any 
disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002).  

An injury is not incurred "in the line of duty" if it was the 
result of the veteran's own willful misconduct or was a 
result of his or her abuse of alcohol.  38 U.S.C.A. § 1131, 
38 C.F.R. § 3.1(m).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under The United States Court of 
Appeals for Veterans Claims' (the Court) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2002).  

Under basic principles relating to service connection, a 
lifelong pattern of action or behavior manifesting 
developmental defects or pathological trends in the 
personality structure due to a personality disorder is 
considered to be of preservice origin, and personality 
disorders are not diseases or injuries within the meaning of 
applicable legislation.  The law is clear that a personality 
disorder is not a disability for which service connection may 
be granted for VA compensation purposes.  38 C.F.R. 
§§ 3.303(c), 4.9, 4.127.  See Winn v. Brown, 8 Vet. App. 510, 
516 (1996), appeal dismissed, 110 F.3d 56 (Fed. Cir. 1997) 
(specifically holding that "38 C.F.R. § 3.303(c), as it 
pertains to personality disorder, is a valid exercise of the 
authority granted to the Secretary of Veterans Affairs").  
See also Beno v. Principi, 3 Vet. App. 439, 441 (1992).  

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  Triplette 
v. Principi, 4 Vet. App. 45, 49 (1993), citing Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991). It is equally clear, 
however, that the resolution of issues, which involve medical 
knowledge, such as the diagnosis of disability and 
determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom.  Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The record shows that on examination for enlistment into 
service in January 1977; there were no documented complaints, 
findings or diagnosis of a psychiatric disorder.  The service 
medical records reflect that the veteran was seen in May 
1977, at which time he complained of a chronic headaches for 
the past three weeks.  The veteran indicated that he had been 
nervous for the past three weeks, but he felt better after a 
few beers.  The assessment was tension headaches.  

The veteran was next seen in June 1977, at which time he 
complained of nerves with tension headaches.  It was noted 
that he had been in service for the past five months, and he 
appeared to be shaking all the time, and wringing his hands.  
He avoided looking at people.  The assessment was situational 
reaction.  

The service medical records indicate that the veteran was 
seen before a recruit evaluation unit in July 1977, at which 
time it was noted that psychodiagnostic evaluation suggested 
a rather immature personality with an emotionally rigid style 
of life.  He was hypersensitive to even minimal stress and 
worried obsessively about minutia.  He somatized readily and 
was pessimistic and rather "uninspired."  His general 
stress coping abilities were weakly defined and he was 
characteristically withdrawn when faced with interpersonal 
relationships.  He showed a rather clear tendency to "over 
respond" to frustration, become fatigued and depressive.  

The examiner concluded that those patterns reflected a 
personality disorder of significant magnitude and 
longstanding.  The examiner further concluded that 
administrative discharge was clearly warranted.  The 
pertinent diagnosis was personality disorder, mixed 
hysterical, hypochondriacal and asthenic type.

Post service medical records, including VA hospital reports 
and progress notes, dated from February 1983 through November 
1994 essentially show that the veteran received evaluation 
and treatment primarily for alcohol and substance abuse.  

During a clinical visit in September 1993, the veteran 
complained of a depressed mood; following an evaluation, the 
veteran was diagnosed with dysthymia, panic like symptoms, 
R/O bipolar disorder.  The veteran was admitted to a VA 
hospital in September 1994 for detoxification and 
rehabilitation.  It was noted that his problematic substance 
abuse began about 20 years ago; the pertinent diagnoses were 
alcohol dependence, cocaine dependence, and marijuana 
dependence.  

The veteran was seen at a mental health clinic in August 
1995, at which time he stated that "he thought he was going 
crazy."  He reported having panic attacks, anxiety, and 
frightened feelings.  The assessment was R/O schizophrenia.  
He was next seen in September 1995, at which time he 
complained of increased anxiety and depression.  The veteran 
reported that he started to notice inappropriate aggressive 
thoughts when relating with others.  He also reported 
increased panic attacks.  No pertinent diagnosis was 
reported.  

The record indicates that the veteran was admitted to a 
hospital in May 1996 after impulsively cutting his left 
wrist.  It was noted that six days prior to his admission, he 
smoked pot and cocaine after a long period of abstinence and 
then he cut his left wrist.  He said that he felt compelled 
to do this because of anger towards his girlfriend, 
frustration with not being able to work currently, and not 
being able to see his children.  Following a mental status 
examination, the veteran was diagnosed with adjustment 
disorder of adult life with depression, history of 
polysubstance abuse, continuous, and personality disorder, 
not otherwise specified.  The veteran underwent a 
psychosocial assessment in June 1996, which reported problems 
with polysubstance abuse and panic attacks.  

In an opinion dated in November 2002, a VA examiner commented 
that, given the veteran's service and post-service medical 
records, it was his opinion that the veteran currently 
suffers from a psychiatric disability related to the symptoms 
noted while he was in the service.  The examiner added that, 
while in service the veteran was diagnosed with a personality 
disorder, mixed, hysterical, hypochondriacal and asthenic 
type.  The examiner also noted that it appeared that the 
above diagnosis was active even post service, inasmuch as the 
same diagnosis was rendered in an examination following 
service.  

The examiner opined that the veteran's diagnosis should also 
include all of the previous diagnoses having to do with 
polysubstance abuse.  It was the examiner's opinion that the 
veteran's current psychiatric disorder, which includes the 
polysubstance dependence, was the result of the veteran's own 
willful misconduct or abuse of alcohol or drugs.  Therefore, 
the examiner concluded that it was more likely than not that 
the veteran's current psychiatric disorder was a result of 
his own willful misconduct or abuse of alcohol or drugs, and 
that the veteran's current psychiatric disorder was more 
likely than not related to symptoms noted in his service 
records.  

The veteran has never been diagnosed as having a psychosis.  
In the absence of a psychosis a grant of presumptive service 
connection is precluded.  

The service medical records show that the veteran was 
diagnosed with a personality disorder, mixed, hysterical, 
hypochondriacal and asthenic type.  At that time, the 
examining physician also concluded that the veteran's pattern 
of behavior suggested a personality disorder of significant 
magnitude and longstanding.  This diagnosis was confirmed 
after service.

While service connection may be established for a mental 
disorder superimposed upon a personality disorder, 
personality disorders are not diseases or injuries for 
purposes of service connection.  38 C.F.R. § 4.127.

Post service treatment records show that the veteran received 
ongoing treatment for substance and alcohol abuse.

Direct service connection, may be granted only when a 
disability was incurred in the line of duty.  38 U.S.C.A. 
§ 101(16).  A disability is not incurred in the line of duty 
when it is the result if the abuse of alcohol of drugs.  
38 U.S.C.A. § 105(a).  The term alcohol abuse means the use 
of alcoholic beverages over time, or such excessive use at 
any one time, sufficient to cause disability to or death of 
the user.  38 C.F.R. § 3.301(d).  The VA General Counsel has 
interpreted these provisions to mean that a substance abuse 
disability cannot be service connected on the basis of its 
incurrence or aggravation in service.  VAOPGCPREC 11-96, 61 
Fed. Reg. 66,750 (1996).

Service connection may be granted for disability proximately 
due to or the result of a service-connected disorder and 
where aggravation of a non-service-connected disorder is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R.  § 3.310(a).  In Allen v. Principi, 
237 F.3d 1368 (Fed. Cir. 2001), the Federal Circuit, 
interpreting 38 U.S.C.A. § 1110 (which contains essentially 
the same provisions as 38 U.S.C.A. § 1131), held that VA 
compensation benefits are available for alcohol or drug-
related disability that is secondary to a service-connected 
disorder.  Id. at 1370.  The Federal Circuit explained that 
38 U.S.C.A. § 1110 precluded compensation for primary alcohol 
abuse disabilities and for secondary disabilities that result 
from primary alcohol abuse.  Id. at 1376.

While the veteran has been variously diagnosed as having 
anxiety disorder, panic attacks and depression, these 
disabilities were first diagnosed in 1996, more than 19 years 
after veteran's discharge from service.  The VA examiner, 
providing the only competent opinion on this question, 
concluded that the veteran's were related to drug and alcohol 
abuse.  Since all of the competent evidence is to the effect 
that the recently diagnosed acquired psychiatric disabilities 
are the result of substance abuse, service connection is 
precluded.  See Allen.

As already noted the law precludes service connection for the 
veteran's personality disorder and substance abuse, and as no 
competent medical evidence suggests that a psychiatric 
disability was incurred in the line of duty, service 
connection is not warranted for an acquired psychiatric 
disorder.  As the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt doctrine does not apply, 
and an increased rating must be denied.  38 U.S.C.A. 
§ 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. App 49, 
55-57 (1990).  


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder is denied.



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

